Mr. Justice Trunkey
delivered the opinion of the court, March 1st 1880.
Prior to the Act of June 6th 1871, the plans of survey were subject to the approval and alteration of the Court of Quarter Sessions. In this respect, it is claimed on the part of the city, that the Act of 1871 made a radical change in the law, and that such was a principal object. The first assignment of error is to the decision of the court, that an appeal could be taken from the confirmation of a plan of surveys made by the board of surveyors.
By the first section of the act the board'of surveyors are “invested with full authority to examine, and finally confirm or reject all plans of surveys or revision of the plans of the city of Philadelphia, when the same have been made by the direction of the select and common councils of the said city and the second section provides for notice and hearing, “ and that upon the confirmation of any plan of surveys and regulations by the said board of surveyors, the seal of the board shall be affixed thereto and attested by the presiding officer; said confirmation to be final and conclusive without appeal.” Stopping here the act is too plain for interpretation — it means but one thing, and that is expressed in direct and simple terms — there can be no appeal from the" confirmation by the board.
To overthrow this enactment it is urged, that the proviso in the following section is repugnant, and, therefore, the investiture of “authority to examine and finally confirm or reject,” “said confirmation to be final and conclusive without appeal,” is repealed by another part of the same act. Unless this be very clear it cannot *225be admitted. The third section enacts, that no street shall he added to a confirmed plan until it shall have been approved hv the hoard of surveyors as to location, width and grades; Provided, that an appeal may he taken to the Court of Quarter Sessions within three months after said board shall have finally confirmed any plan as aforesaid. If there be a subject to which this proviso giving the right of appeal may properly refer, it cannot be extended to one expressly declared to bo without that right: City of Erie v. Bootz, 22 P. F. Smith 196. The proviso is immediately related to the enactment for adding a new street to a confirmed plan, and its application to that subject requires no forced construction. The words “ shall have finally confirmed any plan as aforesaid,” may not be the most apt for designation of a plan, as affected by the addition óf a street, yet they can be so understood, while if referred to the “plans of survey or revision of plans,” the subject of the first and second section, an important part, which is evidently a main object of the statute, is abrogated. Every rule of interpretation demands that the statute be so construed that the whole may, if possible, stand. We are of opinion that there is no insuperable obstacle in the way of giving effect to every part of this act, and that one of its clearly expressed intendments is, that the confirmation of a plan of survey, under the provisions of the first and second sections, shall be final.
The first assignment being sustained, the points presented in the others are not in the ease.
Order of July 11th 1878 reversed, and the record remitted.